USDC SDNY          Case        1:19-cr-00862-VEC Document 534 Filed 09/09/21 Page 1 of 3
DOCUMENT
ELECTRONICALLY FILED
DOC #:
DATE FILED: 
                              S KADDEN , A RPS , S LATE , M EAGHER & F LOM                     LLP
                                                    ONE MANHATTAN WEST
                                                                                                           FIRM/AFFILIATE OFFICES
                                                    NEW YORK, NY 10001

    MEMO ENDORSED
                                                                                                                   -----------
                                                               ________                                          BOSTON
                                                                                                                CHICAGO
                                                        TEL: (212) 735-3000                                     HOUSTON
                                                        FAX: (212) 735-2000                                   LOS ANGELES
                                                                                                               PALO ALTO
                                                          www.skadden.com                                   WASHINGTON, D.C.
       DIRECT DIAL                                                                                             WILMINGTON
                                                                                                                   -----------
     212-735-2995
                                                                                                                  BEIJING
       DIRECT FAX
                                                                                                                BRUSSELS
     917-777-2995                                                                                              FRANKFURT
       EMAIL ADDRESS                                                                                           HONG KONG
     JOCELYN.STRAUBER@SKADDEN.COM                                                                                LONDON
                                                                                                                 MOSCOW
                                                                                                                  MUNICH
                                                                                                                   PARIS
                                                                                                               SÃO PAULO
                                                                          September 9, 2021                       SEOUL
                                                                                                                SHANGHAI
                                                                                                               SINGAPORE
                                                                                                                   TOKYO
                                                                                                                 TORONTO




                       BY ECF

                       The Honorable Valerie E. Caproni
                       United States District Judge
                       U.S. District Court
                       Southern District of New York
                       40 Foley Square
                       New York, NY 10007

                              Re:    United States v. Velez, 19 Cr. 862 (Deeshuntee Stevens)

                       Dear Judge Caproni:

                                       I write on behalf of my client, Deeshuntee Stevens, to respectfully
                       request permission for Mr. Stevens to travel from Rochester, NY, to New York City
                       to attend the September 11 funeral of his cousin, with whom he maintained a close
                       relationship. If granted permission, Mr. Stevens would travel by car to and from
                       New York City, leaving Rochester in the evening of September 10. Mr. Stevens
                       would spend the night of September 10 at a hotel in Queens. He would leave New
                       York City to return to Rochester in the evening of September 11.

                                      The funeral service will take place at 11 a.m. on September 11, at
                       Maranatha Baptist Church (112-46 Springfield Blvd, Queens, NY 11429), with a
                       reception afterwards at the home of his cousin, Octavia Sullivan, in Queens. The
                       funeral and reception are consistent with New York State’s rules with respect to
    Case 1:19-cr-00862-VEC Document 534 Filed 09/09/21 Page 2 of 3


Hon. Valerie E. Caproni
September 9, 2021
Page 2



gatherings.1 In addition, as Mr. Stevens is fully vaccinated, his attendance at both
the funeral and the reception would be consistent with current CDC guidelines,
which permit fully vaccinated people to “resume activities that [they] did prior to the
pandemic.”2

                The office of Pretrial Services takes no position with respect to this
request and “defers to the Court.” The United States Attorney's Office defers to
Pretrial Services' position on this request.

                As the Court is aware, on June 10, 2021, Mr. Stevens pled guilty
before your Honor to conspiring to distribute heroin and fentanyl in violation of 21
U.S.C. §§ 841(b)(1)(B) and 846. Your Honor permitted Mr. Stevens to remain on
bail on the same conditions of release initially imposed on August 21, 2020. Those
conditions include: (1) a $100,000 personal recognizance bond, signed by Mr.
Stevens and co-signed by three financially responsible persons; (2) home detention
with electronic monitoring, except to attend work, to seek employment (with
agreement of the office of Pretrial Services as to the specifics), and for medical visits
and legal visits, at the Rochester, New York home of Jesseivett Orta, a close family
friend serving as third-party custodian; and (3) travel restricted to the state of New
York.

               As the Court is also aware, Mr. Stevens has traveled to New York
City with the Court's permission for family events and legal visits several times since
he entered his guilty plea and on several prior occasions. Those trips were without
incident.




1
     “Governor Andrew M. Cuomo today announced that COVID-19 restrictions are lifted
     immediately as 70 percent of New Yorkers aged 18 or older have received the first dose of their
     COVID-19 vaccination series.” New York State, Governor Cuomo Announces COVID-19
     Restrictions Lifted as 70% of Adult New Yorkers Have Received First Dose of COVID-19
     Vaccine, https://www.governor.ny.gov/news/governor-cuomo-announces-covid-19-restrictions-
     lifted-70-adult-new-yorkers-have-received-first (last updated Jun. 15, 2021).
2
     Centers for Disease Control and Prevention, Interim Public Health Recommendations for Fully
     Vaccinated People, https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated.html
     (last updated Sept. 1, 2021).
         Case 1:19-cr-00862-VEC Document 534 Filed 09/09/21 Page 3 of 3


        Hon. Valerie E. Caproni
        September 9, 2021
        Page 3



                                                     Respectfully submitted,



                                                     s/ Jocelyn E. Strauber




        cc:    Assistant U.S. Attorney Adam S. Hobson
               Assistant U.S. Attorney David Robles
               Assistant U.S. Attorney Elinor L. Tarlow
               U.S. Pretrial Services Officer Jonathan Lettieri
               U.S. Pretrial Services Officer Jeremy Bedette



Application GRANTED.

SO ORDERED.



                       'DWH6HSWHPEHU
                       'DWH6H
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
